The opinion of the court was delivered by
Powers, J.
In this class of actions the statute requires the plaintiff to give the defendant town a written notice, setting forth, among other things, “ a description of the injury received or damage sustained.” The notice put in evidence contains an explicit description of the injuries to the plaintiff’s wife, for which damages were recovered in a former action, and sets forth the plaintiff’s personal claim to damages as follows: “ That I also sustained injuries and damages to my horse and sleigh, by reason of the insufficiency and want of repair of said highway, in that said horse was lamed and stiffened forward, and will probably remain so for a long time, and said sleigh was badly broken, damaged, and destroyed, and that I shall claim satisfaction of said town .of Readsboro for the injuries so received and the damages sustained in consequence of the injuries received, as above set forth.” Here a specific claim is made for damages done to the horse and sleigh, and the nature and extent of the injuries are set forth. The only language "that points to a claim for damages consequent upon the wife’s injuries, is the concluding clause of the paragraph, *525“ and the damages sustained in consequence of the injuries above set forth.” Disregarding the grammatical construction, which would refer the damages last mentioned to the injuries enumerated in the same paragraph, it is patent that any claim for the loss of the wife’s services and assistance, is, at best, only inferentially hinted at in the language used. Such uncertain specification of damages, does not meet the requirement of the statute, that the notice shall contain “ a description of the damage sustained.” The claim for “ damages sustained in consequence of the injuries above set forth ” may refer to various elements of damage consequent upon the injuries to the wife. The town is left to speculate as to the claim really intended to be set up.
The notice should be as explicit in its description and enumeration of the consequential damages to the husband, as it must be of the direct damages to the wife. As no definite claim is made in the notice to damages for loss of service and assistance of the wife, no recovery of such damages can be had.

Judgment reversed.